COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


LINWOOD W. BURT
                                             MEMORANDUM OPINION*
v.   Record No. 1151-01-1                         PER CURIAM
                                              SEPTEMBER 25, 2001
MCLEAN CONTRACTING COMPANY AND
 FIDELITY & CASUALTY INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Linwood W. Burt, pro se, on brief).

             (R. John Barrett; Adam S. Rafal; Vandeventer
             Black LLP, on brief), for appellees.


     Linwood Burt (the claimant) contends that the Workers'

Compensation Commission erred in finding that (1) his December

4, 1990 claim was barred by the applicable statute of

limitations; (2) the claims examiner was not required to follow

Rule 1.6 of the Rules of the Virginia Workers' Compensation

Commission; (3) the doctrine of res judicata barred the

commission from considering the claimant's December 4, 1990

claim; and (4) he failed to prove fraud by the commission

pursuant to Code § 65.2-312.     Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit as to the claims made by the claimant.        Accordingly, we

summarily affirm the commission's decision as to the claimant's


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
claims, see Rule 5A:27, but remand the case to the commission

for a specific determination as to whether sanctions should be

imposed as requested by the employer.

      Res judicata applies "where there is a valid, personal

judgment obtained by a defendant on the merits of an action.

The judgment bars relitigation of the same cause of action, or

any part thereof which could have been litigated between the

same parties and their privies."   K & L Trucking Co. v. Thurber,

1 Va. App. 213, 219, 337 S.E.2d 299, 302 (1985).

     On January 22 and February 16, 2001, the claimant filed

letters with the commission alleging that he was defrauded by

the commission and requesting that his December 4, 1980 claim be

docketed and that he be provided an evidentiary hearing.   In

denying these requests, the commission found as follows:

          The claimant asserts, as he has many times
          in the past, that his December 4, 1990,
          claim was not referred to the docket. The
          claimant has raised this issue before the
          deputy commissioners, the Full Commission,
          and the Court of Appeals on numerous
          occasions. Each judicial body has declined
          to refer the claimant's claim to the docket.

               We reiterate our previous holding that
          the claimant's claims in regard to the
          industrial accident which occurred in 1990
          and in regard to documents which were filed
          in 1990 are barred by the applicable statute
          of limitations and by the doctrine of res
          judicata. We decline to consider claimant's
          current claim. Furthermore, because we have
          reviewed this file in its entirety on many
          occasions, we further find that there is no
          evidence whatsoever that the claimant has

                              - 2 -
            been defrauded by any member of the Virginia
            Workers' Compensation Commission. We AFFIRM
            the Director of Claims' determination that
            the claimant has failed to state a claim
            pursuant to Va. Code Ann. § 65.2-312 or Va.
            Code Ann. § 65.2-712, the two statutory
            sections which contemplate claims regarding
            fraud.

(Citation omitted.)

     The commission's findings are fully supported by the

record.   The issues raised by the claimant have previously been

considered by the commission and by this Court, and a judgment

on the merits issued.   Furthermore, no evidence supports the

claimant's bare allegations of fraud.   The commission properly

denied the claimant's request to docket his 1990 claim as barred

by the applicable statute of limitations and the doctrine of res

judicata.   For these reasons, we affirm the commission's

decision as to the claims made by the claimant.

     This matter, however, is remanded to the commission for a

specific determination as to whether sanctions should be imposed

as requested by the employer.

                                             Affirmed and remanded.




                                - 3 -